DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant argues that the diffuser labeled 180 doesn’t teach the claim amendments, and the Office agrees. However, to diffuse only requires that the feature causes or permits fluid to spread freely. Here, Gates teaches another diffuser (118) downstream of the chamber 130 configured to diffuse the second portion (136) of base fluid radially around the cavity (via a plurality of openings 148) before the second portion of the base fluid mixes with the premixed concentrate in the cavity (Para. 28, keeps flow separate at the diffuser before mixing below).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a chamber" in line 2.  Claim 1 from which claim 7 depends already introduces a chamber with the same functional language, thus it is unclear whether the chamber recited in claim 7 refers to the same chamber or intends to introduce a new chamber. There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 9, and 11 are rejected for their incorporation of the above through their dependency of claim 7. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 12, 13, 15-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates (US 2014/0209629 A1).
Re: Claim 1, Gates discloses the claimed invention including a beverage dispenser comprising:
a source of a base fluid (14);
a source of a concentrate (12);
an assembly (100) configured to receive and dispense the base fluid and the concentrate together as a mixed beverage having a predetermined base fluid-to-concentrate ratio (Para. 24, predetermined ratios), the assembly having a diffuser (116) in a cavity that is downstream from a chamber (130) (Fig. 2A diffuser is below chamber thus downstream); and
an actuator configured to control flow of the base fluid and the concentrate to the assembly (Para. 32-33, system provides a controlled flow of fluid to nozzle);
wherein the assembly is configured to premix a first portion (134) of the base fluid with the concentrate in the chamber to form a premixed concentrate, and to then dispense a combination of the premixed concentrate (Para. 36, base and concentrate premix), and a second portion (136) of the base fluid as the mixed beverage having the predetermined base fluid-to-concentrate ratio (Para. 24, 37, predetermined ratios); wherein the diffuser is configured to diffuse (via the plurality of openings 148) the second portion of the base fluid through (136) the cavity before the second portion of the base fluid mixes with the premixed concentrate in the cavity (Figs. 3-5, Para. 28, diffuser diffuses second portion radially before mixing with premix); and 
wherein actuation of the actuator causes an uninterrupted dispense of the base fluid and the concentrate from the source of the base fluid and the source of concentrate to the assembly, respectively, and from the assembly to a consumer 
Re: Claim 6, Gates discloses the claimed invention including the assembly has a nozzle (100) in which the premixed concentrate and the second portion of the base fluid are mixed to form the mixed beverage (Fig. 3, Para. 36-38, mixed in nozzle).
Re: Claim 7, Gates discloses the claimed invention including the assembly has a chamber (130) in which the first portion of the base fluid is mixed with the concentrate to form the premixed concentrate (Fig. 2A, Para. 36, premix chamber).
Re: Claim 8, Gates discloses the claimed invention including wherein the premixed concentrate flows under force of gravity through the chamber (Para. 37, under gravity the fluid flows down).
Re: Claim 9, Gates discloses the claimed invention including the assembly has a cavity (132) downstream from the chamber, and wherein the premixed concentrate and the second portion of the base fluid flow through the cavity (Para. 38, cavity for additional mixing).
Re: Claim 12, Gates discloses the claimed invention including the first portion of the base fluid flows along a first flow path (134) and the second portion of the base fluid flows along a second flow path (136) to the assembly (Fig. 3, Para. 22, first and second flow path).
Re: Claim 13, Gates discloses the claimed invention including flow rate of the first portion of the base fluid flowing along the first flow path and flow rate of the second portion of the base fluid flowing along the second flow path sum to a predetermined base fluid flow rate necessary to form the mixed beverage with the predetermined base 
Re: Claim 15, Gates discloses the claimed invention including the base fluid dispensed by the actuator is divided into the first portion of the base fluid that flows to the assembly through a first flow path and the second portion of the base fluid that flows to the assembly through a second flow path (Fig. 3, Para. 22, first and second flow path, Para. 24, 36, the sum amount of base for the predetermined ratio is split amongst the flow paths).
Re: Claim 16, Gates discloses the claimed invention including flow rate of the first portion of the base fluid flowing along the first flow path and flow rate of the second portion of the base fluid flowing along the second flow path sum to a predetermined base fluid flow rate necessary to form the mixed beverage with the predetermined base fluid-to-concentrate ratio (Para. 24, 36, the sum amount of base for the predetermined ratio is split amongst the flow paths).
Re: Claim 17, Gates discloses the claimed invention including a first tubing (134) defines the first flow path along which the first portion of the base fluid flows to the assembly and a second tubing (136) intersects the first tubing and defines the second flow path along which the second portion of the base fluid flows to the assembly (Fig. 3, flow paths are circular in nature defining a tube).
Re: Claim 21, Gates discloses the claimed invention including the assembly extends along an axis, and wherein the diffuser is configured to radially outwardly deflect (via 148) the second portion of the base fluid (Depicted in Figs. 3-5, Para. 28, second portion flows to the side).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 2014/0209629 A1).
Re: Claim 14, Gates discloses the claimed invention including the flow rate of the first portion of the base fluid is less than the flow rate of the second portion of the base fluid (Para. 36, first portion constitutes 45 percent of the total flow). Such a reduction of flow necessitates a reduction in the flow rate to meet the less flow cited by Gates, thus it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to infer from the disclosure of Gates that the first portion has a flow rate less than the second portion because of the reduced amount of base fluid entering the chamber for premixing. The rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle. In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963).
Re: Claim 18, Gates discloses the claimed invention except for expressly stating that the first tubing has a first interior diameter and the second tubing has a second interior diameter that is greater than the first interior diameter such that the flow rate of the base fluid flowing through the first tubing is less than the flow rate of the base fluid flowing through the second tubing. However, Gates does teach that the relative Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 2014/0209629 A1) as applied to claim 1 above, and further in view of Henry et al. (US 2003/0015551 A1).
Re: Claim 2-3, Gates discloses the claimed invention except for expressly mentioning a controller. However, Henry teaches a dispensing system including a controller (23) configured to actuate an actuator when the controller receives an input from a user input interface (24) to initiate dispense of the mixed beverage (para. 66, user presses user interface to initiate controller to begin dispensing operation).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a controller with interface as taught by Henry, since In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Re: Claim 4-5, Gates discloses the claimed invention including a variable orifice device (18, 35) that changes size of an orifice to thereby control flow rate of the first portion of the base fluid (Fig. 6, Para. 62, variable orifice for controlling flow rate); and a controller that controls the variable orifice device to thereby change the size of the orifice and flow rate of the first portion of the base fluid (Para. 62, controller controls size of orifice thus flow rate), such that the variable orifice device decreases the size of the orifice to thereby decrease the flow rate of the first portion of the base fluid (Para. 62, orifice decreases in size to decrease flow rate).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a controller with interface as taught by Henry, since Henry states in paragraph 10 that such a modification allows the device to automatically determine the flow rate of the water/syrup and adjusts the flow rate of the water accordingly in order to maintain a pre-programmed ratio between the two liquids at a preprogrammed or desired flow rate. Further, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754